

Exhibit 10.46
 AMENDMENT NO. 1
TO
EXHIBIT A
TO
REVENUE SHARING DISTRIBUTION AGREEMENT
AND TO
 REVENUE SHARING, PARTNERSHIP AND DISTRIBUTION AGREEMENT
AS
REVISED AND AMENDED JUNE 1, 2010


This Amendment No. 1 (“Amendment No. 1”) to Exhibit A to the Revenue Sharing
Distribution Agreement (“RSDA”) and to the Revenue Sharing, Partnership and
Distribution Agreement (“RSPDA”), as Revised and Amended June 1, 2010, is
entered into by and among Oculus Innovative Sciences, Inc., a Delaware
corporation (“Oculus”), Innovacyn, Inc., a California corporation (“Innovacyn”)
and Vetericyn, Inc., a California corporation (“Vetericyn”, and collectively,
the “Parties”), as of September 1, 2010, by and among the Parties.


RECITALS


A.          Oculus, Innovacyn and Vetericyn previously executed that certain
Exhibit A to the RSDA and to the RSPDA, as revised and amended, effective June
1, 2010.


B.           The Parties wish to modify certain terms of said Exhibit A on the
terms and subject to the conditions set forth in this Amendment No. 1.


NOW, THEREFORE, in consideration of the mutual covenants, agreements and
representations contained in this Amendment No. 1, the Parties hereto agree as
follows:


1.           Defined Terms For Calculations:  The definition for the term
Vetericyn Base Price (“VBP”) shall be amended in its entirety to read as
follows:


Vetericyn Base Price (“VBP”) is [    ]* per Units Sold. Commencing April 1,
2013, and annually thereafter during the Term, VBP shall be increased by the
percentage increase, if any, in the Consumer Price Index – All Urban Consumers
(West) over the preceding twelve month period.


2.           Defined Terms For Calculations:  The definition for the term
Puracyn Base Price (“PBP”) shall be amended in its entirety to read as follows:


Puracyn Base Price (“PBP”) is [    ]* per Units Sold. Commencing April 1, 2013,
and annually thereafter during the Term,  PBP shall be increased by the
percentage increase, if any, in the Consumer Price Index – All Urban Consumers
(West) over the preceding twelve month period.


3.           Defined Terms For Calculations:  The definition for the term Net
Revenue – Vetericyn (“NRV”) shall be amended in its entirety to read as follows:


* Confidential material redacted and separately filed with the Commission

 
 

--------------------------------------------------------------------------------

 


Net Revenue – Vetericyn (“NRV”) is gross revenue less (1) discounts, (2)
allowances, (3) shipping costs (including order fulfillment costs) and (4) a
deduction in the amount of [    ]* of gross revenue to compensate for sales and
marketing representative costs.


4.           Defined Terms For Calculations:  The definition for the term Net
Revenue – Puracyn (“NRP”) shall be amended in its entirety to read as follows:


Net Revenue – Puracyn (“NRP”) is gross revenue less (1) discounts, (2)
allowances, (3) shipping costs (including order fulfillment costs) and (4) a
deduction in the amount of [    ]* of gross revenue to compensate for sales and
marketing representative costs.


5.           Conflict.  In the event of any conflict between the provisions of
this Amendment No. 1 and the provisions of the RSDA or the RSPDA, the provisions
of this Amendment No. 1 shall prevail and the provisions of the respective RSDA
or RSPDA shall be deemed modified by this Amendment No. 1 as necessary to
resolve such conflict.


6.           Effect of Amendment.  Except as expressly amended by this Amendment
No. 1 and/or by the preceding sentence, the terms and provisions of the RSDA and
the RSPDA shall continue in full force and effect.



 
OCULUS INNOVATIVE SCIENCES, INC.
       
By:
/s/ Jim Schutz
 
Name:
Jim Schutz
 
Title:
COO
 
Date:
November 1, 2010
       
INNOVACYN, INC.
       
By:
/s/ Richard E. Jones
 
Name:
Richard E. Jones
 
Title:
CFO
 
Date:
October 21, 2010
       
VETERICYN, INC.
       
By:
/s/ Richard E. Jones
 
Name:
Richard E. Jones
 
Title:
CFO
 
Date:
October 21, 2010



* Confidential material redacted and separately filed with the Commission


 
 

--------------------------------------------------------------------------------

 